[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              AUGUST 21, 2007
                              No. 06-14473                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                 D. C. Docket No. 06-00011-CR-OC-10-GRJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MARK D. EMMONS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (August 21, 2007)

Before EDMONDSON, Chief Judge, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Robert Calvin Rivers, appointed counsel for Mark D. Emmons on this direct
criminal appeal, has filed a motion to withdraw supported by a brief prepared

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the record reveals that counsel’s assessment of

the relative merit of this appeal is correct. Because independent examination of the

record reveals no issues of arguable merit, counsel’s motion to withdraw is

GRANTED, and Emmons’s conviction and sentence are AFFIRMED.




                                         2